Citation Nr: 0912911	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-37 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2007, for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for schizoaffective disorder and awarded a 
50 percent disability rating, effective February 5, 2007.  
The Veteran challenges the effective date of service 
connection for schizoaffective disorder.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in April 
1981.

2.  The Veteran's initial claim for service connection for a 
nervous disorder was filed at the RO on November 17, 1982.  

3.  Service connection for a nervous disorder was denied in a 
May 1983 rating decision.  The Veteran was notified of that 
decision but did not perfect an appeal.

4.  On August 6,1998, the Veteran's representative filed a 
written statement indicating that the Veteran sought to 
reopen the previously denied claim of entitlement to service 
connection for a nervous disability.  

5.  The RO did not respond to the representative's statement 
and did not adjudicate entitlement to reopen the claim for 
service connection for a nervous disorder.  

7.  The Veteran filed another claim of entitlement to service 
connection for a nervous disorder on February 5, 2007.  

8.  Service connection for schizoaffective disorder was 
granted in a July 2007 rating decision, effective February 5, 
2007.

9.  The Veteran's claim for service connection for a nervous 
disorder, including schizoaffective disorder, was pending 
from the August 6,1998, application to reopen the claim for 
service connection for a nervous disorder until the grant of 
her claim in July 2007.
CONCLUSION OF LAW

The criteria for an earlier effective date of August 6,1998, 
for the grant of service connection for schizoaffective 
disorder, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 
19.118 (1998), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

Here, on November 17, 1982, the Veteran filed her initial 
claim for service connection for a psychiatric disability.  
In a May 1983 rating decision, the RO denied service 
connection and notified her of the determination later that 
month.  The Veteran did not perfect an appeal.  
Significantly, the Veteran has not alleged that the May 1983 
rating decision was clearly and unmistakably erroneous in 
denying her claim for service connection.  See 38 C.F.R. § 
3.105(a) (2008).

The Veteran filed an application to reopen her previously 
denied claim of entitlement to service connection for a 
nervous disorder on February 5, 2007, more than one year 
after her separation from active service in April 1981.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the Veteran was 
diagnosed with schizophrenia in January 1983.  Thus, the 
later date is the date the application to reopen the claim 
for service connection was received.  

With regard to whether an informal or formal claim, or 
written intent to file an application to reopen the claim for 
service connection for a nervous disorder was filed prior to 
February 5, 2007, the Board finds that the Veteran filed an 
application to reopen the previously denied claim in August 
1998.  On August 6, 1998, the Veteran's representative filed 
a written statement indicating that the Veteran sought to 
reopen the previously denied claim of entitlement to service 
connection for a nervous disability.  The RO did not respond 
to the representative's statement and did not adjudicate 
entitlement to reopen the claim for service connection for a 
nervous disorder.  

The Board finds that the August 1998 statement from the 
Veteran's representative was an earlier claim that was not 
adjudicated and thus remained open and pending.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007) (a reasonably raised claim 
remains pending until there is an explicit adjudication of a 
subsequent claim for the same disability); Juarez v. Peake, 
21 Vet. App. 537 (2008); Hanson v. Brown, 9 Vet. App. 29 
(1996) (once claim is filed it remains open and pending until 
final action is taken or it is withdrawn); 38 C.F.R. § 
3.160(c) (2008) (defining pending claim as application that 
has not been finally adjudicated).  

In light of the foregoing, the Board finds that on August 6, 
1998, when she filed her application to reopen the claim, the 
evidence showed that the Veteran had schizophrenia that first 
manifested during or as a result of her service.  Thus, 
because the claim remained pending, an effective date of 
August 6, 1998, is warranted for the grant of service 
connection for schizoaffective disorder.  

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  





ORDER

An earlier effective date of August 6, 1998, for the grant of 
service connection for schizoaffective disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


